          Case 2:18-cv-01847-APG-DJA Document 59 Filed 01/06/21 Page 1 of 1




 1                              UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 DAVID L. REED,                                           Case No.: 2:18-cv-01847-APG-DJA

 4          Plaintiff                                    Order Denying Motions for Temporary
                                                          Restraining Order and Preliminary
 5 v.                                                                 Injunction

 6 NORTH LAS VEGAS POLICE                                            [ECF Nos. 56, 57]
   DEPARTMENT, et al.,
 7
        Defendants
 8

 9         Plaintiff David Reed moves for injunctive relief in the form of requiring High Desert

10 State Prison to return his legal work, allow him to shower, move him to a different cell, transfer

11 him to Clark County Detention Center, or release him. ECF Nos. 56, 57. I deny the motion

12 because the requested relief is directed at matters unrelated to the claims alleged in the

13 complaint, which involve alleged constitutional violations during Reed’s arrest in 2017. ECF No.

14 29. A court cannot issue an injunction that “deals with a matter lying wholly outside the issues

15 in the suit.” De Beers Consol. Mines v. United States, 325 U.S. 212, 220 (1945).

16         I THEREFORE ORDER that plaintiff David Reed’s motion for temporary restraining

17 order (ECF No. 56) and motion for preliminary injunction (ECF No. 57) are DENIED.

18         DATED this 6th day of January, 2021.

19

20
                                                         ANDREW P. GORDON
                                                         UNITED STATES DISTRICT JUDGE
21

22

23
